Boyce, J.
delivering the opinion of the court:
It seems to us that Chaper 192, Vol. 20, Laws of Delaware (1895), is a complete substitution for Section 1, Chapter 507, Vol. 17 (Rev. Code 1893, p. 457), down to the words “or any reed-bird,” etc., in said section. By the substitutional act it is provided that “from and after the thirty-first day of December, A. D. 1895, it shall be unlawful to hunt, kill, take, or destroy, sell or expose for sale, after the same has been killed any partridge, quail, pheasant or rabbit,” etc.
*547The words “or have in his or her possession,” contained in the former act, between the words “sale” and “after” above, are omitted. Whether the omission was intentional or inadvertent, we express no opinion. It is enough to find this omission. It is our opinion that from and after the last-mentioned date, it has not been and is not now, under said substitutional act, unlawful to have in one’s possession any partridge, quail, pheasant or rabbit after the same has been killed.
The information is quashed.